Citation Nr: 1450003	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 31, 2008 for the grant of separate service connection for atherosclerotic heart disease.

3.  Entitlement to an effective date earlier than October 31, 2008 for the grant of separate service connection for hypertension.

4.  Entitlement to an initial evaluation in excess of 60 percent (to include a 100 percent rating) for chronic renal disease with hypertension and atherosclerotic heart disease, prior to January 29, 2007.

5.  Entitlement to an effective date earlier than January 29, 2007 for the grant of special monthly compensation based upon housebound status.

6.  Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967 and from June 1967 to August 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The issues of entitlement to an evaluation in excess of 60 percent (to include a 100 percent rating) for chronic renal disease with hypertension and atherosclerotic heart disease, prior to January 29, 2007; entitlement to an effective date earlier than January 29, 2007 for the grant of special monthly compensation based upon housebound status; and entitlement to a compensable initial rating for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 19, 2004, the Veteran filed an informal claim seeking entitlement to service connection for PTSD, which was denied in a February 2005 rating decision.  The Veteran filed a notice of disagreement in March 2005, but did not timely perfect an appeal of the February 2005 denial.

2.  On January 25, 2007, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.

3.  By an April 2008 rating decision, the RO granted service connection for PTSD, effective April 7, 2008; an August 2009 rating decision awarded an earlier effective date of January 25, 2007 for the award of service connection for PTSD.

4.  The evidence of record does not show a formal or informal claim to reopen the claim for service connection for PTSD was received subsequent to the prior final February 2005 rating decision and prior to the January 25, 2007 claim to reopen.

5.  Entitlement to service connection for PTSD arose prior to January 25, 2007, the date of receipt of the claim to reopen.

6.  The evidence of record does not demonstrate that chronic renal disease with coexisting hypertension and atherosclerotic heart disease, complications of diabetes mellitus, required regular dialysis prior to October 31, 2008.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than January 25, 2007 for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

2.  The criteria for entitlement to an effective date earlier than October 31, 2008 for the grant of separate service connection for atherosclerotic heart disease have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.400, 4.115 (2013).

3.  The criteria for entitlement to an effective date earlier than October 31, 2008 for the grant of separate service connection for hypertension have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.115 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claims decided herein, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon, 12 Vet. App. at 35 (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

I.  PTSD

In an April 2008 rating decision, the RO granted service connection for PTSD.  The effective date of the award was set as April 7, 2008.  In an August 2009 rating decision, the RO awarded an earlier effective date of January 25, 2007 for the grant of service connection for PTSD.  The Veteran contends that an earlier effective date is warranted.  Specifically, he alleges that the effective date for his PTSD should be as early as 2002, when his PTSD first manifested.

An initial claim for service connection for PTSD was received by the RO on November 19, 2004.  Service connection was denied by the RO in a February 2005 rating decision.  Notice of that decision, with his appellate rights, was issued to the Veteran that same month.  The Veteran filed a notice of disagreement in March 2005.  A statement of the case was issued in March 2006; however, the Veteran did not timely perfect an appeal of the February 2005 rating decision.  Thus, the February 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).   Thereafter, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD on January 25, 2007.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to January 25, 2007 is not warranted for the grant of service connection for the Veteran's PTSD.  38 C.F.R. § 3.400(r). 

The evidence of record does not reveal a claim, formal or informal, to reopen the issue of entitlement to service connection for PTSD was received after the last final denial of the Veteran's claim by the RO in February 2005 and prior to January 25, 2007.  See 38 C.F.R. § 3.155.  In addition, the Veteran did not submit any relevant VA treatment records or VA examination reports after the February 2005 decision and before the January 25, 2007 claim.  See 38 C.F.R. § 3.157.  Accordingly, the only communication indicating an intent to apply for service connection for PTSD in the Veteran's claims file after the RO's February 2005 last final denial of his claim is the informal claim received by VA on January 25, 2007.

In addition, the evidence of record prior to the February 2005 rating decision did not show a verified stressor for the Veteran's PTSD.  In that regard, although there is evidence of psychiatric symptomatology beginning in August 2001 and a provisional diagnosis of PTSD in December 2004, the evidence did not reflect conclusive diagnosis of PTSD until March 2007, and the Veteran's reported stressor was not verified until August 2007.  As the evidence did not show a conclusive diagnosis of PTSD until March 13, 2007 based upon a later verified stressor in August 2007, service connection for PTSD could not have been granted prior to that time.  Thus, the Board finds that August 2007 is the date that entitlement to service connection for PTSD arose.

With application of the relevant facts above and the applicable regulation governing the assignment of an effective date for the award of benefits based on a reopened claim, an effective date prior to January 25, 2007 for service connection for PTSD is not warranted.  38 C.F.R. § 3.400(r).  Here, the date of receipt of the claim to reopen is January 25, 2007 and the date that entitlement arose is in August 2007, the date of a conclusive diagnosis of PTSD based upon a verified stressor.  Thus, the proper effective date is the later of the two dates, in this case, in August 2007.  For the foregoing reasons, the Board concludes that an effective date prior to January 25, 2007 for the award of service connection for PTSD is not warranted. 

As there is no evidence of a claim to reopen the issue of entitlement to service connection for PTSD prior to January 25, 2007 after the last final disallowance of the Veteran's claim by the RO in February 2005, and because the evidence reflects that the date entitlement to service connection for PTSD arose was in August 2007, there is no legal basis upon which to assign an effective date prior to January 25, 2007 for the award of service connection for PTSD.  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date prior to January 25, 2007 for the award of service connection for PTSD is not warranted.


II.  Heart Disease and Hypertension

Pursuant to a claim received in April 2003, a May 2004 rating decision denied entitlement to service connection for hypertension.  In July 2004, additional evidence was received which was new and material relative to entitlement to service connection for hypertension, and the Veteran filed a claim seeking entitlement to service connection for arteriosclerotic heart disease and hypertension as secondary to diabetes mellitus, type II.  The matter was reconsidered, and service connection was denied for arteriosclerotic heart disease and hypertension as secondary to diabetes mellitus, type II by a February 2005 rating decision.  Although the Veteran filed a notice of disagreement in March 2005, he did not perfect his appeal after the March 2006 statement of the case was issued.  Accordingly, the February 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

In December 2006, the Veteran filed another claim for entitlement to service connection for hypertension as secondary to diabetes.  A claim for service connection, including for hypertension as a complication of diabetes mellitus, was again received on January 25, 2007.  A claim for entitlement to service connection for congestive heart failure as secondary to diabetes mellitus, type II, was received on February 12, 2007.  The Veteran's claims were denied in an August 2007 rating decision because the evidence submitted was not new and material.  The Veteran filed a notice of disagreement in August 2007.  By a rating decision dated in April 2008, service connection was established for chronic renal failure with hypertension and atherosclerotic heart disease, as complications of diabetes mellitus, effective January 25, 2007.  An August 2009 rating decision granted an earlier effective date of June 22, 2004 for service connection for chronic renal failure with hypertension and atherosclerotic heart disease.  The August 2009 rating decision also granted a separate evaluation for atherosclerotic heart disease, and a separate evaluation for hypertension, as secondary to diabetes mellitus, type II, effective October 31, 2008 based upon the date that the Veteran was prescribed dialysis for his service-connected chronic renal disease, a complication of service-connected diabetes mellitus.

As outlined in the discussion above, service connection has been established for hypertension and atherosclerotic heart disease, coexisting with chronic renal failure, effective from June 22, 2004, as complications of diabetes mellitus.  The clinical evidence establishes that this was the date of initial demonstration of decreased kidney function.  The evidence of record does not demonstrate that entitlement to service connection for hypertension and/or atherosclerotic heart disease arose earlier than June 22, 2004, even without consideration of finality of the February 2005 rating decision which denied the April 2003 claim for service connection for the disabilities.  Review of the evidence in the claims file reflects that the first evidence in the claims file of a diagnosis of hypertension was in a VA examination dated December 12, 2000.  However, the December 2000 VA examination did not link the Veteran's hypertension to his diabetes at that time.  The first evidence of a link between the Veteran's hypertension and his diabetes was in a VA treatment record dated August 4, 2004.  In that regard, the August 2004 VA record states that it was "at least as likely as not" that the Veteran's "hypertension is due to his diabetes."  Review of the evidence in the claims file reflects that the first evidence of a diagnosis of atherosclerotic heart disease was on January 29, 2007 with a diagnosis of congestive heart failure.  

The provisions of 38 C.F.R. § 4.115 prohibit separate evaluations for hypertension or heart disease and any form of nephritis unless chronic renal disease has progressed to the point where regular dialysis is required.  38 C.F.R. § 4.115, 59 Fed. Reg. 2523, 2527 (Jan. 18, 1994).  The evidence of record demonstrates that the Veteran was prescribed dialysis for his chronic renal failure on October 31, 2008.  For these reasons, an effective date earlier than October 31, 2008 for the award of separate service connection for the Veteran's hypertension and atherosclerotic heart disease is denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to January 25, 2007 for the award of service connection for PTSD is denied.

An effective date prior to October 31, 2008 for the award of separate service connection for atherosclerotic heart disease is denied.

An effective date prior to October 31, 2008 for the award of a separate service connection for hypertension is denied.


REMAND

As noted above, an August 2009 rating decision granted an effective date of June 22, 2004 for the award of service connection for chronic renal failure with hypertension and atherosclerotic heart disease with a 60 percent evaluation assigned from that date, and a 100 percent evaluation assigned effective January 29, 2007; awarded a separate evaluation of 30 percent for atherosclerotic heart disease, effective October 31, 2008; awarded a separate noncompensable evaluation for hypertension, effective October 31, 2008; and granted an effective date of January 29, 2007 for the award of special monthly compensation based upon housebound status.

In January 2010, the Veteran's representative submitted a separate notice of disagreement as to the August 2009 rating decision, including as to the denial of entitlement to an effective date earlier than January 29, 2007 for the award of a 100 percent disability rating for chronic renal failure with hypertension and atherosclerotic heart disease (more favorably characterized as entitlement to an evaluation in excess of 60 percent, to include a 100 percent rating, prior to January 29, 2007), the denial of entitlement to an effective date earlier than January 29, 2007 for the award of special monthly compensation based upon housebound status, and the denial of entitlement to a compensable initial rating for hypertension.  Although the RO issued a statement of the case in October 2011, the statement of the case did not address those issues appealed by the Veteran's representative.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  Accordingly, these issues must be remanded for the issuance of a statement of the case.

Additionally, review of the August 2009 rating decision which awarded an earlier effective date of June 22, 2004 for the grant of service connection for chronic renal disease with hypertension and atherosclerotic heart disease reflects that the effective date was based upon a VA laboratory report dated June 22, 2004 which showed decreased kidney function with a creatinine of 1.4 percent and a BUN of 25 percent.  However, review of the evidence in the claims file reflects that this laboratory report has not been associated with the claims file.  As the June 2004 VA laboratory report is for consideration in determining the Veteran's entitlement to an evaluation in excess of 60 percent prior to January 29, 2007 for chronic renal failure with hypertension and atherosclerotic heart disease, an attempt must be made to obtain that laboratory report and associate it with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records associated with the Veteran's service connected chronic renal disease prior to January 29, 2007, to specifically include a June 2004 VA laboratory report showing decreased renal function.  All attempts to obtain these records should be documented in the claims file.

2.  Issue a statement of the case and the notification of the Veteran's appellate rights pursuant to the Veteran's representative's notice of disagreement with the August 2009 rating decision denial of entitlement to an initial evaluation in excess of 60 percent (to include a 100 percent disability rating) for chronic renal disease with hypertension and atherosclerotic heart disease, prior to January 29, 2007, denial of entitlement to an effective date earlier than January 29, 2007 for the award of special monthly compensation based upon housebound status; and denial of entitlement to a compensable evaluation for hypertension.  38 C.F.R. § 19.26 (2013).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


